DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The present office action is made in response to the amendments filed by applicant on 5/8/2022. It is noted that in the amendment, applicant has made changes to the drawings, the specification and the claims.
A) Regarding to the drawings, applicant has submitted a replacement sheet contained corrected figure 5;
B) Regarding to the specification, applicant has made changes to the paragraph from page 8 line 27 through page 9 line 5; and
C) Regarding to the claims, applicant has amended claims 1, 3-11 and 13-14; canceled claims 2, 17 and 19-20; and added a new independent claim, i.e., claim 21, into the application. As amended and newly-added, the pending claims are claims 1, 3-16, 18 and 21.
A review of the newly-added claim 21 has resulted that the scope of the new claim is similar to that of original claim 17, thus all pending claims 1, 3-16, 18 and 21 are examined in the present office action.
Response to Arguments
4.	Regarding to the Claim Interpretation, the objections to the drawings and the specification, and the rejection of claims 19-20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, and the rejection of claims 1-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, set forth in the office action mailed to applicant on 2/8/2022, the  amendments to the drawings, the specification and the claims as provided in the amendment of 5/8/22 and applicant's arguments provided in the mentioned amendment, pages 9-13 have been fully considered and are sufficient to overcome all mentioned objection and rejections set forth in the mentioned office action.
5.	Regarding to the rejection of claims 1, 12, 14 and 16-18 under 35 U.S.C. 103 as being unpatentable over Kain (US Patent No. 5,754,291) in view of Hoffman (US Patent No. 5,696,631), and the rejection of claim 15 under 35 U.S.C. 103 as being unpatentable over Kain in view of Hoffman as applied to claim 1 above, and further in view of Filipovich et al (US Patent No. 4,205,894) as set forth in the office action mailed to applicant on 2/8/2022, the  amendments to the claims as provided in the amendment of 5/8/22 and applicant's arguments provided in the mentioned amendment, pages 13-14 have been fully considered and are sufficient to overcome all rejections set forth in the mentioned office action.
6.	Regarding to newly-added claim 21, the claim is subjected to a rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, and a rejection under 35 U.S.C. 103 as being unpatentable over Kain (US Patent No. 5,754,291) in view of Hoffman (US Patent No. 5,696,631) (both of record) for the reason(s) set forth in the present office action.
Drawings
7.	The replacement sheet contained figure 5 was received by the Office on 5/8/2022. As a result of the changes to the drawings, the application now contains a total of thirteen sheets of figures 1A-1C, 2, 3A-3B, 4A-4B and 5-9 which include twelve sheets of figures 1A-1C, 2, 3A-3B, 4A-4B and 6-9 as filed on 7/20/21 and one replacement sheet contained figure 5 as filed on 5/8/2022. The mentioned thirteen sheets of figures 1A-1C, 2, 3A-3B, 4A-4B and 5-9 are now approved by the examiner.
Specification
8.	The lengthy specification which was amended by the amendment of 5/8/2022 has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
9.       The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

10.       Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 21 is rejected because the disclosure, as originally filed, does not provide support for a unit magnification microscope having a first lens assembly, a second lens assembly, a physical stop, at least one diagonally-deployed beam splitter and a focal plane array image sensor which microscope comprises all following features: a) both the physical stop and the at least one diagonal-deployed beam splitter are located in a light path; b) the at least one diagonally-deployed beam splitter located between the first and second beam splitters; and c) the beam splitter is being offset along the light path from the physical stop as claimed in the features thereof “a physical stop … said physical stop” (claim 21, lines 9-17).
11.	Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 21 is rejected because the disclosure, as originally filed, does not provide support for a unit magnification microscope having a first lens assembly, a second lens assembly, a physical stop, at least one diagonally-deployed beam splitter and a focal plane array image sensor which microscope comprises all following features: a) both the physical stop and the at least one diagonal-deployed beam splitter are located in a light path; b) the at least one diagonally-deployed beam splitter located between the first and second beam splitters; and c) the beam splitter is being offset along the light path from the physical stop as claimed in the features thereof “a physical stop … said physical stop” (claim 21, lines 9-17).
12.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


13.       Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because the feature thereof “said beam splitter” (line 14-15) lacks a proper antecedent basis. Applicant should note that since the claim recites “at least one diagonally-deployed beam splitter” on line 13 thus which beam splitter is considered as “said beam splitter”? Should the terms thereof “said beam splitter” appeared on lines 14-15 and on line 16 each be changed to –said at least one diagonally-deployed beam splitter--?
Claim Rejections - 35 USC § 103
14.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
15.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
16.       Claim 21, as best as understood, is rejected under 35 U.S.C. 103 as being unpatentable over Kain (US Patent No. 5,754,291) in view of Hoffman (US Patent No. 5,696,631) (both of record).
Kain discloses a microscope having an illumination system, a lens system having a first lens assembly, a second lens assembly, filters, a beam splitter and a stop.
Regarding to present claim 21, the microscope as provided by Kain as described in columns 7-8 and shown in figs. 5-6 comprises the following features:
a1) a first lens assembly (332) forming an infinity-corrected objective for receiving light from an object (322) located at an external focal plane of the first lens assembly;
a2) a second lens assembly (334) identical to the first lens assembly and is mounted relative to the first optical lens assembly in an opposite orientation along a light path (325); 
a3) a focal plane array image sensor (314) mounted at an external focal plane of the second lens assembly such that light from the object (322) is focused with unit magnification on the focal plane array image sensor after passing along the light pat through the first and second lens assemblies;
a4) a beam splitter (362) is disposed at the central pupil (30) which is located at a back focal plane of each first and second lens assemblies wherein the beam splitter (362) allows an illumination provided by the illumination system (316, 318, 360) into the light path (325); and
There are two things missing from the microscope provided by Kain as follow:
First, while Kain discloses a first and a second lens assemblies (332 and 334); however, Kain does not disclose that each first and second lens assemblies comprises a plurality of lenses; and
Second, while Kain discloses a physical stop (31) at the central pupil (330) for controlling the amount of light passing through the second lens assembly in the microscope described in columns 6-7 and shown in fig. 4; however, Kain does not positively disclose that the physical stop is used in the microscope described in columns 7-8 and shown in figs. 5-6.
Regarding to the first feature missing from the microscope provided by Kain, it is noted that the use of a lens system having two lens assemblies identical to each other and arranged relative to each other in an opposite orientation along a light path and on opposite sides of a physical stop wherein the lens system provides a unit magnification is known to one skilled in the art as can be seen in the lens system provided by Hoffman. In particular, Hoffman discloses a lens system having a first lens assembly (I-V), a second lens assembly (VI-X), and a physical stop (S) wherein two lens assemblies identical to each other and arranged relative to each other in an opposite orientation along a light path and on opposite sides of a physical stop wherein the lens system provides a unit magnification, see Hoffman in columns 2-3, Table 1 and fig. 1. Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the lens system having two lens assemblies as provided by Kain by using lens assemble having a plurality of lenses as suggested by Hoffman for the purpose of increasing the ability of correction in image aberrations.
Regarding to the second feature missing from the microscope provided by Kain, it is noted that the use of a physical stop between two lens assemblies is provided by Kain as can be seen in the embodiment described in columns 5-6 and shown in fig. 4 and the use of a physical stop between two lens assemblies is provided by Hoffman thus it would have been obvious to one skilled in the art to modify the combined product provided by Kain and Hoffman by rearranging the position of the beam splitter (362) in the microscope provided by Kain so that a physical stop is located at the central pupil of the lens system and the beam splitter is located in the vicinity of the physical stop so that a) the beam splitter still allows light from the illumination system into the light path and b) the physical stop controls the amount of light passing through the first lens assembly to the second lens assembly to meet a particular application.
Regarding to the feature that the beam splitter is located offset from the physical stop as recited in the claim, such feature is not given a patentable weight because the disclosure does not provide support for an arrangement of a beam splitter in a light path between the first and second lens assemblies and offset from the physical stop. See the rejections of the claim under 35 U.S.C. 112 provided in the present office action. Thus, the claim without the feature regarding to an offset arrangement of the beam splitter is disclosed by the combined product provided by Kain and Hoffman.
Allowable Subject Matter
17.	Claims 1, 3-16 and 18 are allowed.
18.	The following is an examiner’s statement of reasons for allowance:
The unit magnification microscope as recited in the independent claim 1 is allowable with respect to the prior art, in particular, the US Patent Nos. 5,754,291 and 5,696,631, by the limitations regarding to the beam splitter and the compensating element located in the light path wherein both the beam splitter and the compensating element having similar optical properties and are located on opposite sides of the physical stop. Such an arrangement in a microscope having a first lens assembly, a second lens assembly, a physical stop, and a focal plane array image sensor wherein the first and second lens assemblies are identical to each other and arranged in an opposite orientation along a light path, and the physical stop is located at a central point between the lens assemblies  is not disclosed in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
19.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The US Patent No. 7,139,074 is cited as of interest in that it discloses a beam splitter located between two lens assemblies in a system having a magnification ratio of 1:1.
20.	The US Patent No. 5,696,631 listed in the Information Disclosure Statement of 4/28/200 has been considered but has been lined-through because it was cited by the examiner and listed in the form PTO-892 mailed to applicant in the office action of 2/8/2022. Applicant should note that duplication of reference needs to be lined-through to prevent any reference being printed twice on the face of the patent should the present application pass to issue.
21.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
22.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316. The examiner can normally be reached M - F: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THONG Q NGUYEN/Primary Examiner, Art Unit 2872